Per Curiam.
This is the second action instituted by plaintiffs to set aside the judgment entered by McKinnon, J., at November Term 1960. The first was instituted March 8, 1962, after plaintiffs, in January 1962, had acquired knowledge that the court in Greece, on December 19, 1961, had modified its prior judgment of May 22, 1959. The judgment of Clark, J., entered therein on October 8, 1962, sustained defendant’s demurrer, allowed defendant’s plea of res judicata and dismissed the action. If erroneous, the said judgment of Clark, J;, could be corrected only by this Court on appeal. Mills v. Richardson, 240 N.C. 187, 81 S.E. 2d 409. Plaintiffs did not see fit to perfect their appeal. Since said judgment of Clark, J., constitutes a bar to this action and supports Judge Hobgood’s judgment herein, it is unnecessary to consider other grounds for affirmance of Judge Hobgood’s judgment.
It is noted: Unless the fact that the judgment entered May 22, 1959, in the court in Greece, was modified by the judgment entered therein on December 19, 1961, is so considered, plaintiffs’ allegations herein do not specify any ground on which they seek to set aside the judgment entered by McKinnon, J., at November Term, 1960.
The only exception appearing in the record is an exception to the judgment. This presents only the face of the record proper for inspection and review. Moore v. Crosswell, 240 N.C. 473, 82 S.E. 2d 208. No error appears thereon. Indeed, the record proper, the stipulated facts and the judgment of Clark, J., affirmatively support Judge Hobgood’s judgment.
Affirmed.